Case 2:19-cv-00467-JPH-MJD Document 29 Filed 07/07/20 Page 1 of 3 PageID #: 147




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION


 GREGORY DUANE BAYLESS,                                )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:19-cv-00467-JPH-MJD
                                                       )
 NICK BEAGLE, Major; et al.,                           )
                                                       )
                               Defendants.             )

                        Order on Plaintiff's Second Amended Complaint
                              and Directing Further Proceedings

        On September 24, 2019, Indiana Department of Correction inmate Gregory Duane Bayless

 brought this 42 U.S.C. § 1983 action against jail employees in Decatur County, Indiana, for an

 incident occurring while he was a pretrial detainee. Dkt. 2. His complaint was dismissed for failure

 to state a claim upon which relief can be granted but he was given time to file an amended

 complaint with viable claims. Dkt. 4. He did so on October 24, 2019. Dkt. 6. Following

 screening, claims against four jail employees for deliberate indifference to serious medical

 needs were allowed to proceed, dkt. 11. The defendants answered on April 7, 2020, dkt. 18, and a

 pretrial schedule was filed on May 12, 2020, dkt. 19. Pursuant to that schedule, amended

 pleadings were due June 25, 2020. Id. at 3 ¶ B.

        A second amended complaint was docketed on June 26, 2020, but it contains a certificate

 of service date of June 25, 2020. Regardless of the operative filing date, because the defendants

 have already responded to the complaint, Mr. Bayless cannot file an amended complaint (or second

 amended complaint) without leave of court or consent of the opposing parties. Fed. R. Civ.

 P. 15(a)(2). No motion for leave to file a second amended complaint is on file, and the second



                                                   1
Case 2:19-cv-00467-JPH-MJD Document 29 Filed 07/07/20 Page 2 of 3 PageID #: 148




 amended complaint does not state that all defendants have agreed to the filing. The Seventh

 Circuit has recently emphasized that all parties, pro se and represented by counsel, must

 comply with procedural rules. Bowman v. Korte, ___ F.3d ___, 2020 WL 3455792 (7th Cir.

 June 25, 2020) (noting repeated principle that pro se parties must follow procedural rules)

 (citing Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009) (stating that “[a]s we have

 repeatedly held, even pro se litigants must follow procedural rules”); Cady v. Sheahan, 467

 F.3d 1057, 1061 (7th Cir. 2006) (noting that “the Supreme Court has made clear that even

 pro se litigants must follow rules of civil procedure,” citing McNeil v. United States, 508 U.S.

 106, 113 (1993).

        This Court also notes that the incident giving rise to Mr. Bayless's claims arose

 December 15, 2017, more than two and a half years before his second amended complaint was

 docketed.

        Accordingly, the Court directs the following:

        1.      The defendants do not have to file an answer to the tendered second amended

 complaint until further order of the Court.

        2.      Mr. Bayless has until July 24, 2020 to file a motion for leave to file a second

 amended complaint addressing why the interests of justice compel leave be granted to file the

 second amended complaint.

        3.      The defendants have fourteen days after service of the motion for leave to file a second

 amended complaint to file a response.

        4.      Mr. Bayless may file a reply to the defendants' response no later than ten days

 following service of the response on him.




                                                  2
Case 2:19-cv-00467-JPH-MJD Document 29 Filed 07/07/20 Page 3 of 3 PageID #: 149




        The failure to file a motion for leave to file a second amended complaint no later

 than July 24, 2020, will result in the second amended complaint being stricken and this case

 continuing to proceed on the amended complaint filed on October 24, 2019.

 SO ORDERED.

Date: 7/7/2020




 Distribution:

 Gregory Duane Bayless
 242464
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Aimee Rivera Cole
 Travelers Staff Counsel Office (Indianapolis)
 arcole@travelers.com




                                                 3
